Exhibit March 23, Dear Shareholder: Enclosed are the documents relating to the 2008 Annual and Special Meeting of Shareholders for Ur-Energy Inc.This is our fourth annual meeting since becoming a public company. Although 2008 brought turmoil to the credit, housing and stock markets, Ur-Energy ended the year in a strong position.At year’s end the Company had a cash position of approximately C$65 million with which to advance our robust uranium project at Lost Creek, Wyoming.Our cash on hand is sufficient to get Lost Creek into production in late 2010.We are proud to continue to say that we have one of the finest technical teams among the uranium juniors. We are excited to highlight some of our 2008 activities and to share our plans for 2009 with you. During 2008, Ur-Energy achieved a number of important milestones.Most importantly, the Company made significant advances towards the commencement of production on the Lost Creek Project in Wyoming by: having its Nuclear Regulatory Commission (NRC) Source Material License application and Wyoming Department of Environmental Quality (WDEQ) Permit to Mine application both deemed complete and moved into the technical review phase; starting the production area Underground Injection Control (UIC) Permit and the Deep Disposal Well UIC Permit processes; completing delineation of Mine Unit #1 and a portion of Mine Unit #2; continuing exploration efforts towards identifying potential extensions of mineral trends; completing the detailed engineering design with specifications and construction plans for the processing plant facility; and adding to the engineering and geology development and production staff.The Company began trading on NYSE Amex; re-aligned its budget in accord with current market conditions and our amended timeline to production; discovered several new targets that may potentially increase resources; and, adopted a Shareholder Rights Plan. We also completed an in-house economic analysis on the Lost Creek Project and subsequently obtained an NI 43-101 Preliminary Assessment from Lyntek
